Title: From George Washington to Anne-César, chevalier de La Luzerne, 13 May 1781
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                        Sir

                            Head Quarters New Windsor 13th May 1781
                        
                        I do myself the honor to inclose your Excellency the Copy of a letter this moment recd from Count de
                            Rochambeau. I have no particulars, but I flatter myself the intelligences brought by the Viscount will
                            be agreeable. I have the honor to be with perfect Respect and Attachment Your Excellency’s Most obt and hble Servt
                        
                            Go: Washington
                        
                    